DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 5-6, 11-12, 17-18, 23-24, and 29-30 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
III.	Claims 19-24 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 recites “a machine-readable medium” in line 1.  The specification does not clearly define the claimed “machine-readable medium” and includes an open-ended description regarding a computer-readable storage medium that does not exclude other media from the claim (see the Specification, pages 129, paragraph [0390]).  One skilled in the art would understand the claimed “machine-readable medium” to include a transitory signal because the specification does not clearly define the term and the above open-ended description does not exclude other media from the claim.   A claim for a machine-readable medium including transitory signals is not considered to be directed to statutory subject matter.  Therefore, claim 19 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.
Claims 20-24 are dependent on claim 19 and are rejected for being directed to non-statutory subject matter as well for the same reasons given above regarding claim 19.
The following art rejection is based on the best possible interpretation of the claim language in light of the rejection under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
IV.	Claims 1, 7, 13, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2021/0397495 A1) in view of Speck et al. (US 9,782,676 B2).
Regarding claim 1 Prakash teaches a processor (see paragraph [0079], hardware or a software processor reads on a processor), comprising: one or more circuits (see paragraphs [0088] & [0090] and Fig. 14, the processor of the computing system can execute instructions of the machine learning model and can be a microprocessor.  This indicates the processor comprising one or more circuits) to use one or more neural networks (see paragraphs [0081] & [0088], the processor of the computing system can execute instructions of the machine learning module and this reads on to use one or more neural networks) to characterize one or more performance anomalies into one or more groups of performance anomaly types (see paragraphs [0081] & [0082], The processor can detect, by the machine learning model, an anomaly associated with a performance indicator, for example, peak CPU load.  The processor running the machine learning model can determine whether the anomaly is similar to a prior anomaly.  To determine similarity the processor can categorize the anomaly into a category where the anomaly occurred.  This reads on use one or more neural networks to characterize one or more performance anomalies into one or more groups of performance anomaly types).
Prakash does not teach specifically teach game performance anomalies.
Speck teaches one or more game performance anomalies (see col. 6, lines 20-27 & 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more performance anomalies in Prakash adapt to include one or more game performance anomalies because game performance anomalies, such as network latency, can be characterized into one or more groups in the same way that the performance anomalies in Prakash are characterized and it would allow for anomalies related to game/system performance to be more efficiently resolved (see Prakash, abstract and Speck, abstract).
Regarding claim 13 Prakash teaches a method comprising: using one or more neural networks (see paragraphs [0081] & [0088], the processor of the computing system can execute instructions of the machine learning module and this reads on to use one or more neural networks) to characterize one or more performance anomalies into one or more groups of performance anomaly types (see paragraphs [0081] & [0082], The processor can detect, by the machine learning model, an anomaly associated with a performance indicator, for example, peak CPU load.  The processor running the machine learning model can determine whether the anomaly is similar to a prior anomaly.  To determine similarity the processor can categorize the anomaly into a category where the anomaly occurred.  This reads on use one or more neural networks to characterize one or more performance anomalies into one or more groups of performance anomaly types).
Prakash does not teach specifically teach game performance anomalies.
Speck teaches one or more game performance anomalies (see col. 6, lines 20-27 & 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more performance anomalies in Prakash adapt to include one or more game performance anomalies because game performance anomalies, such as network latency, can be characterized into one or more groups in the same way that the performance anomalies in Prakash are characterized and it would allow for anomalies related to game/system performance to be more efficiently resolved (see Prakash, abstract and Speck, abstract).
Regarding claim 19 Prakash teaches a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors (see paragraphs [0087] – [0088]), cause the one or more processor to at least: use one or more neural networks (see paragraphs [0081] & [0088], the processor of the computing system can execute instructions of the machine learning module and this reads on to use one or more neural networks) to characterize one or more performance anomalies into one or more groups of performance anomaly types (see paragraphs [0081] & [0082], The processor can detect, by the machine learning model, an anomaly associated with a performance indicator, for example, peak CPU load.  The processor running the machine learning model can determine whether the anomaly is similar to a prior anomaly.  To determine similarity the processor can categorize the anomaly into a category where the anomaly occurred.  This reads on use one or more neural networks to characterize one or more performance anomalies into one or more groups of performance anomaly types).
Prakash does not teach specifically teach game performance anomalies.
Speck teaches one or more game performance anomalies (see col. 6, lines 20-27 & 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more performance anomalies in Prakash adapt to include one or more game performance anomalies because game performance anomalies, such as network latency, can be characterized into one or more groups in the same way that the performance anomalies in Prakash are characterized and it would allow for anomalies related to game/system performance to be more efficiently resolved (see Prakash, abstract and Speck, abstract).
Regarding claim 25 Prakash teaches an anomaly classification system (see paragraphs [0081] & [0082], processor detecting, by a machine learning model, an anomaly and classifying the detected anomalies reads an anomaly classification system) comprising: one or more processors to use one or more neural networks (see paragraphs [0081] & [0088], the processor of the computing system can execute instructions of the machine learning module and this reads on to use one or more neural networks) to characterize one or more performance anomalies into one or more groups of performance anomaly types (see paragraphs [0081] & [0082], The processor can detect, by the machine learning model, an anomaly associated with a performance indicator, for example, peak CPU load.  The processor running the machine learning model can determine whether the anomaly is similar to a prior anomaly.  To determine similarity the processor can categorize the anomaly into a category where the anomaly occurred.  This reads on use one or more neural networks to characterize one or more performance anomalies into one or more groups of performance anomaly types); and memory for storing network parameters for the one or more neural networks (see paragraphs [0080]; [0088]; [0091], the memory can be used store data, instructions, and parameters such as errors and system performance indicators and reads on memory for storing network parameters for the one or more neural networks).
Prakash does not teach specifically teach game performance anomalies.
Speck teaches one or more game performance anomalies (see col. 6, lines 20-27 & 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more performance anomalies in Prakash adapt to include one or more game performance anomalies because game performance anomalies, such as network latency, can be characterized into one or more groups in the same way that the performance anomalies in Prakash are characterized and it would allow for anomalies related to game/system performance to be more efficiently resolved (see Prakash, abstract and Speck, abstract).

V.	Claims 2-4, 8-10, 14-16, 22-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2021/0397495 A1) in view of Speck et al. (US 9,782,676 B2) and Bleasdale-Shepherd et al. (US 2021/0146241 A1).
Regarding claim 2 Prakash and Speck teach the processor of claim 1 including determining one or more game performance anomalies (see Speck, col. 6, lines 36-40) and feedback unrelated to the one or more game performance anomalies (see Speck, col. 3, lines 64-67; col. 4, lines 1-2; col. 6, lines 36-40, network outages/latency detected under a threshold reads on feedback unrelated to the one or more game performance anomalies) and except for using instances of feedback received from one or more player devices relating to one or more games, the instances of feedback being filtered to remove feedback unrelated to the one or more game performance anomalies.
Bleasdale-Shepherd teaches using instances of feedback received from one or more player devices relating to one or more games (see paragraph [0028], sensor data generated from user interaction with a game controller reads on using instances of feedback received from one or more player devices relating to one or more games), the instances of feedback being filtered to remove feedback (see page 2, paragraph [0012] & paragraph [0031], at least some sensor data may be filtered before it is used and this reads on the instances of feedback being filtered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining one or more game performance anomalies in the Prakash and Speck combination adapt to include using instances of feedback received from one or more player devices relating to one or more games, the instances of feedback being filtered to remove feedback unrelated to the one or more game performance anomalies because the feedback and filtering can be used in the Prakash and Speck combination in the same way as it is used in in Bleasdale-Shepherd to determine game performance anomalies and filter out information unrelated to game performance anomalies.  The combination would further improve efficient resolution of anomalies related to game/system performance (see Prakash, abstract; Speck, abstract; and Bleasdale-Shepherd, abstract).
Regarding claim 3 Bleasdale-Shepherd teaches wherein instances of feedback are classified using a trained classifier of the one or more neural networks (see paragraphs [0065] & [0071] and Fig. 4, feedback from game control data can be classified/labeled as various types of user input, via a machine learning training component and this reads on wherein instances of feedback are classified using a trained classifier of the one or more neural networks), wherein classified feedback that is output from the trained classifier is to be generated using standardized language (see paragraph [0070] and Fig. 4, Feedback from game control data can be classified/labeled as various types of user input.  The feedback is labeled with labels such as “A-button: Depress”.  This reads on wherein classified feedback that is output from the trained classifier is to be generated using standardized language).
Regarding claim 4 Prakash teaches performing clustering of the classified output into a plurality of clusters relating to the performance  anomaly types (see paragraph [0082], the processor running the machine learning model can categorize the anomaly into a category and further subdivide the category into one or more categories and this reads on performing clustering of the classified output into a plurality of clusters relating to the performance  anomaly types).
Regarding claim 8 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 2 and therefore claim 8 is rejected for the same reasons given above.
Regarding claim 9 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 3 and therefore claim 9 is rejected for the same reasons given above.
Regarding claim 10 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 4 and therefore claim 10 is rejected for the same reasons given above.
Regarding claim 14 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 2 and therefore claim 14 is rejected for the same reasons given above.
Regarding claim 15 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 3 and therefore claim 15 is rejected for the same reasons given above.
Regarding claim 16 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 4 and therefore claim 16 is rejected for the same reasons given above.
Regarding claim 20 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 2 and therefore claim 20 is rejected for the same reasons given above.
Regarding claim 21 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 3 and therefore claim 21 is rejected for the same reasons given above.
Regarding claim 22 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 4 and therefore claim 22 is rejected for the same reasons given above.
Regarding claim 26 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 2 and therefore claim 26 is rejected for the same reasons given above.
Regarding claim 27 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 3 and therefore claim 27 is rejected for the same reasons given above.
Regarding claim 28 Prakash, Speck, and Bleasdale-Shepherd teach limitations recited in claim 4 and therefore claim 28 is rejected for the same reasons given above.

Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldberg Patent No.: US 10,102,056 B2 discloses anomaly detection using machine learning including a machine learning engine configured to create a customized anomaly detector, wherein anomalies are determined by comparing aspects of current data to baseline data (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
August 12, 2022